Order entered March 27, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01735-CV

                              JUANITA J. GAROFALO, Appellant

                                                  V.

                         CHANDLER MANAGEMENT D/B/A
                     MCCALLUM CROSSING APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 05-01979-2012

                                                ORDER
       The Court has before it appellant’s March 25, 2013 first motion for extension of time to

file appellant’s brief and perfect appeal.       The Court GRANTS the motion and ORDERS

appellant to file her brief by April 5, 2013.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE